                                          Case 4:19-cv-03761-HSG Document 40 Filed 11/10/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         WILLIAM ZIETZKE,
                                   7                                                        Case No. 19-cv-03761-HSG
                                                        Plaintiff,
                                   8                                                        ORDER ADOPTING MAGISTRATE
                                                 v.                                         JUDGE'S REPORT AND
                                   9                                                        RECOMMENDATION REGARDING
                                         UNITED STATES OF AMERICA,                          MOTION FOR SUMMARY DENIAL OF
                                  10                                                        PETITION TO QUASH AND FOR
                                                        Defendant.                          ENFORCEMENT OF IRS SUMMONS
                                  11
                                                                                            Re: Dkt. Nos. 10, 32, 33, 34
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          The Court has reviewed Magistrate Judge Kim’s Report and Recommendation (Dkt. Nos.
                                  15   32, 33) on the Motion for Summary Denial of Petition to Quash and for Enforcement of IRS
                                  16   Summons. Dkt. No. 10. The Court has also reviewed Plaintiff’s motion for de novo
                                  17   determination (Dkt. No. 34), which the Court construes as an objection to Magistrate Judge Kim’s
                                  18   Report and Recommendation, and the Government’s corresponding Response (Dkt. No. 37). The
                                  19   Court finds the Report and Recommendation correct, well-reasoned and thorough, and adopts it in
                                  20   every respect. Accordingly,
                                  21          IT IS HEREBY ORDERED that the Government’s motion to enforce a summons and for
                                  22   a summary denial of the petition to quash (Dkt. No. 10) is GRANTED, conditioned on the
                                  23   Government filing the foregoing modifications. The Government shall file a proposed amended
                                  24   summons within 4 days which clarifies the definition of user profile information to exclude
                                  25   passwords, security settings and account recovery information, and which limits the time-frame of
                                  26   its requests to Plaintiff’s transaction in 2016 and to determining the tax implications of those 2016
                                  27   transactions.
                                  28
                                          Case 4:19-cv-03761-HSG Document 40 Filed 11/10/20 Page 2 of 2




                                   1

                                   2         This order terminates Docket No. 34.

                                   3         IT IS SO ORDERED.

                                   4   Dated: 11/10/2020

                                   5

                                   6                                                    ________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                   7                                                    United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                    2
